United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 6, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50492
                           Summary Calendar



                     UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                                versus

                         STEVEN ROBERT BARTH,

                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                     USDC No. 2:03-CR-124-14-HLH
                         --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges

PER CURIAM:*

     Steven Robert Barth appeals his jury-trial conviction and

sentence for conspiracy to possess with intent to distribute 100

kilograms or more of marijuana; conspiracy to import 100 kilograms

or   more   marijuana;    and   using,   carrying,   and    possessing

semiautomatic assault rifles in furtherance of a drug-trafficking

crime.   Barth was sentenced to 241 months in prison.

     Barth first argues that the evidence was insufficient to

sustain his convictions. A reasonable jury could have found beyond


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 04-50492
                                      -2-

a reasonable doubt from the evidence that Barth knew that Arlo

Arreola and his associates were smuggling drugs into the United

States and distributing them and that he knowingly joined the

conspiracies and possessed the assault weapons in furtherance of

those drug-trafficking crimes.           United States v. Ivey, 949 F.2d
759, 766 (5th Cir. 1991); 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and

846; 21 U.S.C. §§ 952 and 960(b)(1); 18 U.S.C. § 924(c).

     Barth additionally argues for the first time on appeal that he

should    be     resentenced     on   his     drug-trafficking    conspiracy

convictions in light of United States v. Booker.            This claim fails

to meet the plain-error standard because Barth has not shown that

the error affected his substantial rights.              See United States v.

Bringier, 405 F.3d 310, 316 (5th Cir. 2005), petition for cert.

filed    (Jul.     26,   2005)    (No.      05-5535);    United   States   v.

Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th Cir. 2005).

     However, we do find that Barth’s argument that his convictions

and sentences for carrying a firearm in connection with a drug-

trafficking offense are multiplicitous and violate double jeopardy

is meritorious.      United States v. Privette, 947 F.2d 1259, 1262

(5th Cir. 1991). Accordingly, the case is REMANDED to the district

court so that it may vacate one of the firearm convictions and

resentence Barth as to the firearm convictions.

     AFFIRMED IN PART; VACATED AND REMANDED FOR RESENTENCING.